Citation Nr: 0903329	
Decision Date: 01/30/09    Archive Date: 02/09/09

DOCKET NO.  07-31 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to October 
1972.

This matter is on appeal from the Newark, New Jersey, 
Department of Veterans Affairs (VA) Regional Office (RO).

As an initial matter, VA treatment records were added to the 
file without a supplemental statement of the case and did not 
include a waiver.  The Board has, accordingly, reviewed the 
additional evidence but finds that there is no prejudice in 
proceeding with consideration of this case without affording 
the RO an opportunity to issue a supplemental statement of 
the case.  Of note, the evidence consists only of evidence 
pertinent to an unrelated claim.  Therefore, the Board will 
proceed to adjudicate the claims.


FINDINGS OF FACT

1.  In a decision from December 2003, the RO denied the 
veteran's claim for entitlement to service connection for 
PTSD.

2.  The veteran did not appeal that decision and it became 
final one year later.  

3.  Evidence received since the RO's December 2003 decision 
relates to an unestablished fact that is necessary to 
substantiate the claim.

4.  The veteran did not engage in combat with the enemy.

5.  The veteran has been diagnosed with PTSD.

6.  The evidence of record does not corroborate the veteran's 
claimed in-service stressors.




CONCLUSIONS OF LAW

1.  The evidence received subsequent to the December 2003 
rating decision is new and material and the requirements to 
reopen the claim for PTSD have been met.  38 U.S.C.A. 
§§ 5108, 5103, 5103A, 5107(b), 7105 (West 2002); 38 C.F.R. 
§§ 3.156, 3.159 (2008).

2.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1131, 5103(a), 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 4.125 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to the claim. 

New and Material Evidence

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  
Manio v. Derwinski, 1 Vet. App. 140 (1991).

Under the relevant regulation, "new" evidence is defined as 
evidence not previously submitted to agency decision-makers.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under 38 U.S.C.A. § 5108.  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1993).  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  If it finds that the submitted 
evidence is new and material, VA may then proceed to evaluate 
the merits of the claim on the basis of all evidence of 
record, but only after ensuring that the duty to assist the 
veteran in developing the facts necessary for the claim has 
been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999); 
but see 38 U.S.C.A. § 5103A (eliminates the concept of a 
well-grounded claim).

Because the Board has the jurisdictional responsibility to 
consider whether it was proper to reopen the claim, 
regardless of the RO's determination on the question of 
reopening, the Board will determine whether new and material 
evidence has been received and, if so, consider entitlement 
to service connection on the merits.  Jackson v. Principi, 
265 F.3d 1366, 1369 (Fed Cir. 2001); Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996). 

The veteran is claiming entitlement to service connection for 
PTSD.  The RO denied this claim in December 2003 on the basis 
that his service record failed to show participation in 
combat, nor did he specify a stressor event.  Additionally, 
he lacked a current diagnosis of PTSD.  He did not appeal the 
RO's decision and, in December 2004, the decision became 
final.  

The evidence of record at the time of the December 2003 
decision included the veteran's service treatment and 
personnel records from April 1969 to October 1972 and a PTSD 
questionnaire from August 2003.  He was scheduled for a VA 
examination in October 2003, but failed to appear.  

Since the RO's decision became final, the veteran underwent a 
VA examination in June 2006.  There, he stated that he "was 
on the front line facing open fire," and talked about 
"seeing people getting killed and wounded."  Based on this 
information and the examiner's own observations, the veteran 
was diagnosed with PTSD.

In this case, one of the bases the RO's initial denial was 
that the "evidence does not show a confirmed diagnosis of 
[PTSD] which would permit a finding of service connection."  
The Board concludes that the veteran's June 2006 diagnosis of 
PTSD by the VA examiner is not only new evidence, but is also 
material to the claim.  As a result, this claim will be 
reopened.  

Service Connection for PTSD

Having reopened the claim for PTSD, the Board will now 
consider it on the merits.  Under the relevant laws and 
regulations, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002).  If a chronic disease is shown in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b) (2008).  However, continuity of symptoms is required 
where a condition in service is noted but is not, in fact, 
chronic or where a diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (2008).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In order to establish service connection for PTSD, the 
evidence of record must include a medical diagnosis of the 
condition in accordance with 38 C.F.R. § 4.125(a), a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f).  The provisions of 38 C.F.R. § 4.125(a) require 
that a diagnosis of a mental disorder conform to the 
Diagnostic and Statistical Manual, Fourth Edition (DSM-IV).  

As set forth under DSM-IV, a valid diagnosis of PTSD requires 
that a person has been exposed to a traumatic event in which 
both of the following were present: 
(1) the person experienced, witnessed, or was confronted with 
an event or events that involved actual or threatened death 
or serious injury, or a threat to the physical integrity of 
himself or others, and (2) the person's response involved 
intense fear, helplessness, or horror.

The law provides that "[i]f the evidence establishes that 
the veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor."  38 C.F.R. § 3.304(f)(1) 
(2008).  

Where, however, VA determines that the veteran did not engage 
in combat with the enemy or that the veteran did engage in 
combat with the enemy but the claimed stressor is unrelated 
to such combat, the veteran's lay testimony alone will not be 
enough to establish the occurrence of the alleged stressor.  
Instead, the record must contain evidence that corroborates 
the veteran's testimony as to the occurrence of the claimed 
stressor.  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
§ 3.304(d),(f); West v. Brown, 7 Vet. App. 70, 76 (1994).

In this case, as noted briefly above, the veteran was 
diagnosed with PTSD by a VA examiner in June 2006 after 
complaining of nightmares, hypervigilance, anxiety and 
depression and that he startled easily.  This diagnosis was 
based on his claimed experiences while he was stationed at 
Phan Rang, Vietnam, and specifically that "he was on the 
front line facing open fire," that he saw "a lot of dead 
bodies coming back," and saw "people getting killed and 
wounded."  

The Veteran's DD-214 and personnel records indicate that he 
served as an Air Force electrician at Phan Rang Air Base in 
Vietnam from approximately October 1971 to March 1972.  
During his service, he was awarded the National Defense 
Service Medal, Vietnam Service Medal and other various 
decorations.  His records do not note any participation in 
combat and there is no PTSD symptomatology noted in his 
August 1972 separation physical.  

Having considered the veteran's statements and service 
record, the Board concludes that he did not participate in 
combat operations in Vietnam.  Although his decorations 
confirm that he was in Vietnam, there are no decorations, 
such as a Bronze or Silver Star or Purple Heart Medal, which 
would indicate combat participation.  Consequently, he did 
not engage in combat with the enemy within the meaning of 38 
U.S.C.A. § 1154(b).  

As such, his statements and testimony concerning the alleged 
stressors may not be accepted, standing alone, as sufficient 
proof of their occurrence.  Therefore, independent evidence 
is necessary to corroborate his statement as to the 
occurrence of the claimed stressor.  Doran v. Brown, 6 Vet. 
App. 283, 288-89 (1994).  

After a review of the claims file, the Board finds that the 
veteran's claimed in-service stressors lack enough 
specificity to enable them to be verified.  First, he 
submitted a PTSD questionnaire in August 2003 where he stated 
that he was in the Air Force, but failed to list any 
stressors at all.  

In August 2006, he stated that "in Vietnam he was under fire 
by rockets.  He saw many wounded and dead, Korean's whose 
bodies he saw carried onto jeeps.  He saw some American dead 
and he saw enemy killed during incidents in which he fired 
weapons on guard duty," but did not state where this had 
occurred.  Furthermore, in a September 2006 psychiatric 
consultation, he stated that had "dreams about Vietnam," 
but he could not elaborate on these dreams.  

Next, in November 2006, he stated that that he "met and lost 
people," but failed to note any specific incidents and, in 
April 2007, stated that he saw "people die after rocket 
attacks."  However, he did not state who died or where and 
when the rocket attacks occurred.  

Finally, his own statements to the VA examiner in June 2006 
about "being on the front line facing open fire" is 
somewhat contradicted by other statements made to a different 
VA examiner that same day.  Specifically, at his VA physical 
examination, he stated that he "was an electrician working 
in buildings while in the military."  

In Pentecost v. Principi, 16 Vet. App. 124 (2002), the United 
States Court of Appeals for Veterans Claims (Court) pointed 
out that corroboration of every detail of a stressor under 
such circumstances, such as the claimant's own personal 
involvement, was not necessary.  See also Suozzi v. Brown, 10 
Vet. App. 307 (1997).  However, given the lack of specificity 
regarding the asserted stressor events, the Board is unable 
to verify the stressors asserted.  

The Board acknowledges that the veteran was diagnosed with 
PTSD in June 2006.  However, this diagnosis was not 
associated with any verifiable in-service stressor and, as 
noted above, the Board finds that he did not, in fact, engage 
in combat with the enemy.  Further, "[a]n opinion by a 
mental heath provisional based on a post-service examination 
of the veteran cannot be used to establish the occurrence of 
a stressor."  Cohen v. Brown, 10 Vet. App. 128, 145 (1997).  

In consideration of the above, the Board finds that the in-
service stressors identified are not specific enough in order 
to be verified as is necessary to establish a claim for PTSD 
pursuant to 38 C.F.R. § 3.304(f).  For this reason, the Board 
finds that equipoise is not shown, and the benefit of the 
doubt rule does not apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.  As the weight of the evidence is against the claim 
for service connection for PTSD, the Board is unable to grant 
the benefits sought.  

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

To the extent that the claim for PTSD was reopened, the 
veteran will not be prejudiced by the Board's decision even 
if the notice and duty to assist provisions contained in the 
law have not been completely satisfied.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006) (adequate notice under the 
VCAA with respect to new and material evidence claims should 
describe what evidence is necessary to substantiate the 
element(s) required to establish service connection that were 
found insufficient in the previous denial).

Even so, a notice letter provided to the veteran in May 2006 
included the criteria for reopening a previously denied 
claim, the criteria for establishing service connection, and 
information concerning why the claim was previously denied.  
Consequently, the Board finds that adequate notice has been 
provided, as he was informed about what evidence was 
necessary to substantiate the elements required to establish 
service connection that were found insufficient in the 
previous denial.  

As to service connection for the reopened claim, the VCAA 
duty to notify was satisfied in the letter sent to the 
veteran in May 2006 that fully informed him of what evidence 
was required to substantiate the claim.  Consequently, the 
Board finds that the duty to notify has been satisfied.   

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service treatment records, pertinent post-
service treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, the RO obtained the veteran's VA outpatient 
treatment records, as well as both his service treatment and 
personnel records.  Furthermore, he was given a VA 
examination in June 2006 that was specifically directed to 
the issue on appeal.  Therefore, the available records and 
medical evidence have been obtained in order to make an 
adequate determination as to this claim.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Significantly, neither he nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claims that has not 
been obtained.  

Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist in the development of 
the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).


ORDER

The application to reopen a claim of entitlement to service 
connection for PTSD is granted.

Service connection for PTSD is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


